Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of the Claims
Claims 47, 49-51, 53-68, 70, 72-75, 78, 80-84, and 87-93 have been amended. Claims 48, 52, 69, 71, and 79 have been canceled. Claims 47, 49-51, 53-68, 70, 72-78, and 80-93 are pending and indicated as allowable.

Response to Arguments
Applicant’s arguments, see pg. 15-20, filed 12/06/2021, with respect to the 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest patent/patent application prior art found by the Examiner relevant to the Applicant’s invention is Stenning (2007/0286220). Stenning is directed to a queue management system for controlling the movement of a group of one or more people through a virtual queue automatically identify a throughput parameter of the resource and manage the virtual queue by predicting removal of or removing a number of user accounts from the front of the queue according to a set rate based on the throughput parameter, wherein the rate is set on the basis of a proportion of a resource throughput or capacity, wherein the proportion is less than 100% of the resource throughput or capacity so that there are gaps in the virtual queue as well as the limitation: automatically reallocate the selected one or more user accounts to a reallocated position or wait time within a second virtual queue from the virtual queues  so that gaps in the second virtual queue are filled by the one or more user accounts and an updated wait time for one or more users after the reallocated position or wait time in the -3- 4865-6078-0549.1Atty. Dkt. No. 125354-0103 (ACC0002-US)second virtual queue is not necessitated as a result of the reallocation. The claims are allowable over the prior art. 
The closest non-patent literature reference found is the article “Simulation of Theme Park Queuing System by using Arena” presented at the 2013 Ninth International Conference on Intelligent Information Hiding and Multimedia Signal Processing. This article generally discusses designing a queuing system in which visitors can register for their favorite rides into virtual queues in order to reduce wasted time and increase customer satisfaction levels. The article does not go into detail, however, on the reallocation of individuals into other virtual queues, and does not disclose the limitations of automatically identify a throughput parameter of the resource and manage the virtual queue by predicting removal of or removing a number of user accounts from the front of the queue according to a set rate based on the throughput parameter, wherein the rate is set on the basis of a proportion of a resource throughput or capacity, wherein the proportion is less than 100% of the resource throughput or capacity so that there are gaps in the virtual queue and automatically reallocate the selected one or more user accounts to a reallocated position or wait time within a second virtual queue from the virtual queues  so that gaps in the second virtual queue are filled by the one or more user accounts and an updated wait time for one or more users after the reallocated position or wait time in the -3- 4865-6078-0549.1Atty. Dkt. No. 125354-0103 (ACC0002-US)second virtual queue is not necessitated as a result of the reallocation. The claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628